ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 103,110,112-114,207 and 210-221 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 103, 110, 214, 218, 220 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Jr. et al. (US6256506) in view of Silverman et al. (US2015/0133172) and Xiao et al. (US9451569).
To claim 103, Alexander teach a system (Fig. 6) comprising: 
a receiver (608 of Fig. 6) configured to receive a first set of at least two wireless signals transmitted simultaneously (obviously considered as different wireless signals as shown in multipath transmission of Fig. 1) through at least one wireless channel (column 3 lines 57-66, measures RF signal propagation characteristics include a number of multipath components); and 
a data processor (616 of Fig. 6) configured to: 
determine a first composite channel response (spatially averaged RF signature) based on the first set of at least two wireless signals (214 of Fig. 2, column 5 line 62 to column 6 line 4), 
associate the first composite channel response with at least one of a first location or a first arrangement of objects (216 of Fig. 2, column 7 lines 41-46), and 
perform at least one of 
i) storing the first composite channel response and information about at least one of the first location or the first arrangement of objects in a local storage device, or (ii) providing the first composite channel response and information about at least one of the first location or the first arrangement of objects for storage in a remote storage device (column 7 lines 47-56);

But, Alexander do not expressly disclose wherein each of the at least two received wireless signals spans no more than B MHz, a collective bandwidth of the at least two received wireless signals is more than B MHz, and B is in a range from 10 to 10,000; wherein the receiver is configured to receive a second set of at least two wireless signals transmitted through at least one wireless channel that individually span no more than B MHz but collectively span more than B MHz, including determining a time-reversal resonating strength based on the first and second composite channel responses, in which the time-reversal resonating strength comprises maximal amplitude of entries of cross-correlation between the first and second composite channel responses.
	Silverman teach a location determining system with IEEE 802.11n/ac standard by simultaneously transmitting (paragraph 0079) a set of at least two wireless signals (Fig. 3) through a set of subcarriers from multiple antennas of a first wireless device to a second wireless signals (abstract, paragraphs 0012, 0016-0017, 0020-0024), wherein each of the at least two received wireless signals spans no more than B MHz, a collective bandwidth of the at least two received wireless signals is more than B MHz, and B is in a range from 10 to 10,000 (paragraphs 0002, 0044, wherein IEEE 802.11n/ac is well-known to operate 20MHz subcarriers), which 
	Xiao teach a multi-antenna system (column 6 lines 6-24) for detecting a received synchronization signal (Figs. 6-7) including determining a time-reversal (column 8 lines 32-46) resonating strength based on the first and second detected synchronization signals, in which the time-reversal resonating strength comprises maximal amplitude of entries of cross-correlation (e.g., scores) between the first and second detected synchronization signals (column 5 lines 24-62), wherein relevant location information may be identified (column 13 lines 37-58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Xiao into the system of Alexander and Silverman, in order to implement a preferential technique in analysis of temporal and spatial properties of received signals.



To claim 110, Alexander, Silverman and Xiao teach claim 103.
Alexander, Silverman and Xiao teach in which the first set of at least two wireless signals is sent from at least one of a wireless network router or a wireless network access point (column 7 lines 41-46 of Alexander, base transceiver is typically stationary, which makes a wireless network router or access point; paragraph 0025 of Silverman further teach transmitter device being an access point). 

To claim 214, Alexander, Silverman and Xiao teach claim 103.
Alexander teach in which each of the wireless signal is transmitted from a source that is not in a line-of-sight of the receiver (Fig. 1).

To claim 218, Alexander, Silverman and Xiao teach claim 103.
Alexander, Silverman and Xiao teach in which at least two of the wireless signals in the first set of at least two received wireless signals are transmitted in a same frequency band (paragraph 0074 of Silverman).

To claim 220, Alexander, Silverman and Xiao teach claim 103.
Alexander, Silverman and Xiao teach in which the receiver is at least one of an access point or a base station (40 of Fig. 1 of Alexander).



Claims 112-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Jr. et al. (US6256506) in view of Silverman et al. (US2015/0133172), Xiao et al. (US9451569) and Stanger (US2013/0023284).
To claim 112, Alexander, Silverman and Xiao teach claim 103.
Alexander teach selecting a location includes noting the present location of a transmitter in communication system coverage area, which may be accomplished by recording a location from a GPS receiver located with the transmitter, or noting the location using maps or surveying 
	Stanger teach location selection is through providing a user interface to enable a user to provide information about the first location or the first arrangement of objects (Fig. 17, paragraphs 0076-0079), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Alexander, Silverman and Xiao, in order to implement location selection by user.
	
To claim 113, Alexander, Silverman, Xiao and Stanger teach claim 112.
Alexander, Silverman, Xiao and Stanger teach the user interface is configured to display a map and enable the user to indicate a location on the map, and the data processor is configured to associate the location indicated by the user with the first composite channel response (Figs. 10, 17; paragraphs 0050, 0052-0053, 0077 of Stanger, providing user interface with map for user to indicate a location on map). 

To claim 114, Alexander, Silverman and Xiao teach claim 103.
But, Alexander, Silverman and Xiao do not expressly disclose in which the data processor is configured to determine a first identifier of a device that transmits the first set of wireless signals, associating the first composite channel response with the first identifier, and storing the first identifier along with the first composite channel response in the local or remote storage device, yet it would have been obvious because said wireless signal contain identification of originated transmitter.
.


Claim 216 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Jr. et al. (US6256506) in view of Silverman et al. (US2015/0133172), Xiao et al. (US9451569) and Abbasfar (US2010/0259449).
To claim 216, Alexander, Silverman and Xiao teach claim 103.
Though obvious, but Alexander, Silverman and Xiao do not expressly disclose in which there is a nonzero overlap between a first frequency band of a first received wireless signal and a second frequency band of a second received wireless signal in the first set of at least two received wireless signals received at the second wireless device.
	Abbasfar teach a system using angle of arrival estimation in a multipath environment (abstract, Figs. 1A-B), wherein multiple communications channels may be overlapping (paragraph 0056), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Alexander, Silverman and Xiao, in order to implement communication channels by design preference.






Claim 207, 210, 215, 219, 221 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Jr. et al. (US6256506) in view of Silverman et al. (US2015/0133172), Xiao et al. (US9451569) and Karr, Jr. et al. (US2001/0022558).
To claim 207, Alexander teach a system comprising:
a second wireless device (608 of Fig. 6) configured to receive a first set of at least two wireless signals (signals coming out of 38 of Fig. 1 via paths 32 and 34) from a first wireless device transmitted simultaneously through at least one wireless channel (column 3 lines 57-66, measures RF signal propagation characteristics include a number of multipath components), 
wherein a first wireless signal of the first set is transmitted from the first wireless device to a first antenna of the second wireless device (604… 608 of Fig. 6),
wherein a second wireless signal of the first set is transmitted from the first wireless device to a second antenna of the second wireless device (604… 608 of Fig. 6),
wherein at least one of: the first antenna and the second antenna of the first wireless device are different antennas, or the first antenna and the second antenna of the second wireless device are different antennas (604… 608 of Fig. 6 satisfy at least one); and
a data processor (616 of Fig. 6) configured to: 
determine a first composite channel response (spatially averaged RF signature) based on the first set of at least two wireless signals (214 of Fig. 2, column 5 line 62 to column 6 line 4), 

perform at least one of 
i) storing the first composite channel response and information about at least one of the first location or the first arrangement of objects in a local storage device, or (ii) providing the first composite channel response and information about at least one of the first location or the first arrangement of objects for storage in a remote storage device (column 7 lines 47-56);
wherein the data processor is configured to: determine a second composite channel response based on the second set of at least two wireless signals, retrieve the first composite channel response from the local or remote storage device, compare the second composite channel response with the first composite channel response, and generate an output when the second composite channel response matches the first composite channel response (Fig. 4, column 10 line 52 to column 11 line 37, comparing measured RF signature with selected data record from signature database, wherein output may be generated for found match).
But, Alexander do not expressly disclose wherein each of the at least two received wireless signals spans no more than B MHz, a collective bandwidth of the at least two received wireless signals is more than B MHz, and B is in a range from 10 to 10,000, wherein the first wireless signal of the first set is transmitted from a first antenna of the first wireless device, wherein the second wireless signal of the first set is transmitted from a second antenna of the first wireless device; 	wherein a fourth wireless device is configured to receive a second set of at least two wireless signals transmitted from a third wireless device through at least one wireless channel, wherein a first wireless signal of the second set is transmitted from a first antenna of the 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize said third wireless device and said fourth wireless device as different wireless device at the same respective locations as the first wireless device and the second wireless device are, which would result another composite channel response that matches the first composite channel response.
	Silverman teach a location determining system with IEEE 802.11n/ac standard by simultaneously transmitting (paragraph 0079) a set of at least two wireless signals (Fig. 3) through a set of subcarriers from multiple antennas of a first wireless device to a second wireless signals (abstract, paragraphs 0012, 0016-0017, 0020-0024), wherein each of the at least two received wireless signals spans no more than B MHz, a collective bandwidth of the at least two received wireless signals is more than B MHz, and B is in a range from 10 to 10,000 (paragraphs 0002, 0044, wherein IEEE 802.11n/ac is well-known to operate 20MHz subcarriers), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into system of Alexander into using narrowband signals to cover desired bandwidth, in order to achieve positioning determination with high resolution and accuracy.

	Karr teach mapping wireless location by signal fingerprinting (abstract, Fig. 1), wherein different wireless devices (e.g., between mobile stations and base stations) at the same location (e.g., mobile stations) may generate wireless communications for determining location signature (e.g., composite wireless signal characteristic values), wherein determined composite wireless signal characteristic values may be compared with previously determined composite signal characteristics values of known locations for matching (paragraphs 0103-0108, 0315, 0344, 0346, 0378, 0422, 0534, 0564).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Karr into the system of Alexander, Silverman and Xiao, in order to expand system application to multiple participants for location signature verification.



To claim 210, Alexander, Silverman, Xiao and Karr teach claim 207.
Alexander, Silverman, Xiao and Karr teach in which the first set of at least two wireless signals is sent from at least one of a wireless network router or a wireless network access point (column 7 lines 41-46 of Alexander, base transceiver is typically stationary, which makes a wireless network router or access point; paragraph 0025 of Silverman further teach transmitter device being an access point). 

To claim 215, Alexander, Silverman, Xiao and Karr teach claim 207.
Alexander, Silverman, Xiao and Karr teach in which the second wireless device is configured to receive the first set of at least two wireless signals from the first wireless device transmitted simultaneously through at least one wireless channel in a non-line-of-sight condition, in which the second wireless device is not in a line-of-sight of the first wireless device (as explained in response to claim 103 above).

To claim 219, Alexander, Silverman, Xiao and Karr teach claim 207.
Alexander, Silverman, Xiao and Karr teach in which at least two of the wireless signals in the first set of at least two received wireless signals are transmitted in a same frequency band (paragraph 0074 of Silverman).

To claim 221, Alexander, Silverman, Xiao and Karr teach claim 207.
Alexander, Silverman, Xiao and Karr teach in which the receiver is at least one of an access point or a base station (40 of Fig. 1 of Alexander).



Claims 211-213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Jr. et al. (US6256506) in view of Silverman et al. (US2015/0133172), Xiao et al. (US9451569), Karr, Jr. et al. (US2001/0022558) and Stanger (US2013/0023284).
To claim 211, Alexander, Silverman, Xiao and Karr teach claim 207.
Alexander teach selecting a location includes noting the present location of a transmitter in communication system coverage area, which may be accomplished by recording a location from a GPS receiver located with the transmitter, or noting the location using maps or surveying equipment (column 3 lines 43-48), but Alexander, Silverman, Xiao and Karr do not expressly disclose in which the data processor is configured to provide a user interface to enable a user to provide information about the first location or the first arrangement of objects.
Stanger teach location selection is through providing a user interface to enable a user to provide information about the first location or the first arrangement of objects (Fig. 17, paragraphs 0076-0079), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Alexander, Silverman, Xiao and Karr, in order to implement location selection by user.

To claim 212, Alexander, Silverman, Xiao, Karr and Stranger teach claim 211.
Alexander, Silverman, Xiao, Karr and Stranger teach in which the user interface is configured to display a map and enable the user to indicate a location on the map, and the data processor is configured to associate the location indicated by the user with the first composite channel 

To claim 213, Alexander, Silverman, Xiao and Karr teach claim 207.
But, Alexander, Silverman, Xiao and Karr do not expressly disclose in which the data processor is configured to determine a first identifier of the first wireless device, associate the first composite channel response with the first identifier, and store the first identifier along with the first composite channel response in the local or remote storage device, yet it would have been obvious because said wireless signal contain identification of originated transmitter.
	Stanger teach determining a first identifier of a device that transmits the first wireless signal, associating the first composite channel response with the first identifier, and storing the first identifier along with the first composite channel response in the local or remote storage device (paragraphs 0049-0054), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into system of Alexander, Silverman, Xiao and Karr, in order to establish RF signature-based mapping.





Claim 217 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Jr. et al. (US6256506) in view of Silverman et al. (US2015/0133172), Xiao et al. (US9451569), Karr, Jr. et al. (US2001/0022558) and Abbasfar (US2010/0259449).

Though obvious, but Alexander, Silverman, Xiao and Karr do not expressly disclose in which there is a nonzero overlap between a first frequency band of a first received wireless signal and a second frequency band of a second received wireless signal in the first set of at least two received wireless signals received at the second wireless device.
	Abbasfar teach a system using angle of arrival estimation in a multipath environment (abstract, Figs. 1A-B), wherein multiple communications channels may be overlapping (paragraph 0056), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Alexander, Silverman, Xiao and Karr, in order to implement communication channels by design preference.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 20, 2020